DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on July 20, 2021.


Reason for Allowance

Claims 2-7 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claims 2-7 are allowed for the same reason/s as allowable subject matter that was indicated allowable in the Non-Final Office Action mailed on May 11, 2021 and making allowable dependent claim 2 into independent claim in applicant’s response submitted on July 20, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art related to audible alarm for electric motors.

U.S. Patent No. 6,426,704 B1 to HUTCHISON, discloses a modular solid state light apparatus ideally suited for use in traffic control signals. Current state of the art solid state signals are sealed units which fit into existing signal cases once the primary lens and incandescent bulb, and sometimes even the incandescent reflector, are removed. The modular system replaces the entire case with a custom case designed to accommodate current and future features at approximately 1/10 the present cost of a standalone system. These upgrade features include but are not limited to vehicle preemption, electronically steerable beam, predictive failure analysis, various power supplies, LED arrays in various colors, optical alignment tools used for installation, video camera, in car Telematics, video loop detection, red light running, various communications links, infrared sensors to sense people and vehicles under fog, rain smoke, and other adverse visual conditions, chemical `sniffers`, automobile emission monitoring, and adaptive control. The modular traffic functions are adapted to be selectively added and upgraded over the life of the signal, and permitting easy service thereof.

U.S. Patent No. 3,902,156 of HILL, discloses a circuit is provided for monitoring the signals displayed by a traffic signal system to detect the displaying of conflicting 

U.S. Publication No. 2008/0158354 A1 of Hutchison, discloses an apparatus for integrating sensors with a traffic signal. A camera is operably disposed within a housing. The housing is attached to an object such that the camera can observe traffic flowing past a traffic signal. A visor is attached to the housing such that an optical aperture of the camera is covered by the visor, wherein the visor comprises a roof having an angle that slopes, relative to the housing, towards the optical aperture, wherein the visor further comprises a floor connected to the roof, and wherein the floor extends outwardly from the housing.

U.S. Patent No. 3,629,802 to Clark et al, discloses a system for traffic signal controllers is provided to detect the occurrence of coincident command signals that would cause right-of-way signals to be displayed for conflicting or intersecting traffic lanes or traffic paths or courses. For such detection NOR logic means are provided with input connections to controller command signal output lines to produce an output when different right-of-way command signals are coincident. The output from the NOR logic 

U.S. Patent No. 3,778,762 to Jarko et al, discloses a monitoring device for use with a traffic control signal system in which the monitor is adapted to detect when a conflict of vehicle or pedestrian proceed signals occurs and switch the system to emergency operation. The monitor may also be employed to detect if the conflict clears and restore the system to normal operation.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 







	/SISAY YACOB/						July 31, 2021           Primary Examiner, Art Unit 2685